Citation Nr: 0535201	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  97-07 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for vision problems, 
claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to a disability rating in excess of 
20 percent for diabetes mellitus from November 20, 1990, to 
August 5, 2002, and a rating in excess of 40 percent 
effective August 5, 2002.

4.  Entitlement to a disability rating in excess of 
20 percent for peripheral neuropathy of the left lower 
extremity.

5.  Entitlement to a disability rating in excess of 
20 percent for peripheral neuropathy of the right lower 
extremity.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

These matters come to the Board of Veterans' Appeals (Board) 
from an August 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for PTSD.  In an 
October 2001 rating decision the RO granted service 
connection for diabetes mellitus, rated at 20 percent; and 
peripheral neuropathy of both lower extremities, rated at 
10 percent, respectively.  The RO also denied entitlement to 
a total rating based on individual unemployability.  In a 
June 2002 rating decision the RO denied entitlement to 
service connection for vision problems as secondary to 
diabetes mellitus.  The veteran perfected appeals of the 
denials of service connection, the assigned ratings, and the 
denial of a total rating based on unemployability.

In a September 2002 rating decision the RO increased the 
rating for diabetes from 20 to 40 percent, effective August 
5, 2002.  In a December 2002 rating decision the RO increased 
the ratings for peripheral neuropathy in the lower 
extremities from 10 to 20 percent, effective with the date of 
claim in December 2000.  The veteran has continued to assert 
that higher ratings are warranted.  The Board finds, 
therefore, that the issues pertaining to the assigned ratings 
remain in contention.

His appeal was previously before the Board in January 2004.  
At that time the Board adjudicated issues no longer in 
appellate status, and remanded the issues shown above for 
additional development.  That development has been completed 
to the extent possible, and the case returned to the Board 
for further appellate consideration.

Subsequent to the most recent supplemental statement of the 
case, the veteran submitted additional evidence in support of 
appeal.  He has, however, waived his right to have this 
evidence considered by the RO in the first instance.  See 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (the Board does not 
have authority to consider evidence in the first instance); 
38 C.F.R. § 20.1304 (2005).  The Board finds, therefore, that 
it can adjudicate the veteran's appeal without remanding the 
case to the RO.


FINDINGS OF FACT

1.  The RO has given the veteran all required notice and 
fulfilled the duty to assist him in developing his claims.

2.  The preponderance of the probative evidence shows that 
the veteran did not serve in combat while in service, that he 
does not have PTSD, and that his claimed in-service stressors 
are not corroborated by credible supporting evidence.

3.  The preponderance of the probative evidence shows that 
the veteran's currently diagnosed vision problems are not 
related to a service-connected disability.

4.  From November 20, 1990, to August 5, 2002, the diabetes 
mellitus required an oral hypoglycemic agent or insulin and 
restricted diet, with no regulation of activities.

5.  Effective August 5, 2002, the diabetes mellitus requires 
an oral hypoglycemic agent or insulin, restricted diet, and 
regulation of activities, without any episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization or twice a month visits to a medical care 
provider, and without non-compensable complications.

6.  Peripheral neuropathy of the left lower extremity is 
manifested by decreased sensation and muscle strength of 4/5, 
productive of no more than moderate disability.

7.  Peripheral neuropathy of the right lower extremity is 
manifested by decreased sensation and muscle strength of 4/5, 
productive of no more than moderate disability.

8.  The veteran's service-connected disabilities consist of 
diabetes mellitus, rated as 40 percent disabling; peripheral 
neuropathy of the left lower extremity, rated as 20 percent 
disabling; and peripheral neuropathy of the right lower 
extremity, also rated as 20 percent disabling, for a combined 
rating of 60 percent.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).

2.  A vision problem is not proximately due to or the result 
of, nor has it been aggravated by, a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2005).

3.  The criteria for a disability rating in excess of 
20 percent for diabetes mellitus from November 20, 1990, to 
August 5, 2002, and a rating in excess of 40 percent 
effective August 5, 2002, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.119, Diagnostic Code 
7913 (2005).

4.  The criteria for a disability rating in excess of 
20 percent for peripheral neuropathy of the left lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8521 (2005).

5.  The criteria for a disability rating in excess of 
20 percent for peripheral neuropathy of the right lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8521 (2005).

6.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in notices issued in May 
2001; January, May, and August 2002; and January 2004.  In 
those notices the RO informed him of the evidence required to 
establish entitlement to service connection, including 
secondary service connection; the evidence needed to show 
entitlement to higher ratings; and the evidence needed to 
establish entitlement to a total rating based on 
unemployability.  The RO also informed him of the information 
and evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claims.  
Quartuccio, 16 Vet. App. at 187.

Although the notices were sent following the decisions here 
on appeal, the veteran has had more than four years following 
the initial notice to submit additional evidence or identify 
evidence for the RO to obtain.  Following issuance of the 
notices the RO received additional evidence and readjudicated 
the substantive merits of the veteran's claims in a July 2005 
supplemental statement of the case.  In readjudicating the 
claim the RO considered all the evidence of record and 
applied the benefit-of-the-doubt standard of proof.  In 
resolving his appeal the Board will also consider all the 
evidence now of record, and apply the same standard of proof.  
The Board finds, therefore, that the delay in issuing the 
section 5103(a) notices was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103, 
120 (2005), motion for review en banc denied (May 27, 2005) 
(an error in the adjudicative process is not prejudicial 
unless it affects the essential fairness of the 
adjudication).  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2005).  

The RO has obtained the veteran's service medical and 
personnel records, and the VA treatment records he 
identified.  The RO also provided him VA examinations in July 
1992, August 1996, April 1999, December 2000, August and 
September 2001, June and September 2002, September 2004, and 
May 2005.  The RO obtained a copy of his disability claims 
file from the Social Security Administration (SSA), and 
requested verification of his claimed stressors from the 
Environmental Support Group (ESG) (now the United States 
Armed Services Center for Unit Records Research (CURR)).  The 
veteran submitted private medical reports in support of his 
claim.  

He has not indicated the existence of any other evidence that 
is relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his claims and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
claims.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2005).
Service Connection

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).  

Where a veteran served for 90 days in active service, and 
psychosis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  The 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to establish service connection on a secondary 
basis, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) 
medical evidence establishing a nexus between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

The Board notes that subsequent to initiation of the 
veteran's claim, the regulations pertaining to service 
connection for PTSD were revised.  Prior to November 1996, VA 
relied upon the Diagnostic and Statistical Manual of Mental 
Disorders, Third Edition, Revised (DSM-III-R), which defined 
and required specific symptomatology and stressors in 
diagnosing PTSD.  Effective in November 1996, VA adopted the 
diagnostic criteria in the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV) for evaluating 
mental disorders.  See 38 C.F.R. § 4.125 (1995); 38 C.F.R. 
§ 4.130 (2005).  

Pursuant to 38 C.F.R. § 3.304(f) as in effect in March 1996, 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).

The regulation was revised in 1999, effective March 7, 1997, 
(the date of the Court's holding in Cohen).  See Direct 
Service Connection (Post Traumatic Stress Disorder), 64 Fed. 
Reg. 32,807 (June 18, 1999) (codified at 38 C.F.R. § 3.304(f) 
(2005)).  According to the revised regulation, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between the current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).  

If the diagnosis of a mental disorder does not conform to the 
DSM-IV, or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a) (2005).

When the veteran's claim was adjudicated in August 1996, the 
RO applied the original version of 38 C.F.R. § 3.304(f) in 
determining whether service connection for PTSD was 
warranted.  The RO also provided that regulation to the 
veteran in the October 1996 statement of the case.  In an 
August 2000 supplemental statement of the case the RO 
considered the 1999 revision to the regulation, and provided 
that regulation to the veteran.  The Board finds, therefore, 
that it can consider both versions of the regulation without 
prejudice to the veteran.  See Bernard v Brown, 4 Vet. App. 
384 (1993) (the Board may not consider new law in the first 
instance unless such action is not prejudicial to the 
veteran).

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999).  When there is an approximate 
balance of positive and negative evidence regarding a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Service Connection for PTSD

The veteran claims to have PTSD as a result of his service in 
Vietnam.  That assertion is not probative of whether he has 
PTSD, however, because he is not competent to provide 
evidence of a medical diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

His service medical records are silent for any complaints or 
clinical findings attributed to a psychiatric disorder, and 
he does not claim otherwise.  His service personnel records 
show that he served in Vietnam from August 1966 to August 
1967.  From September 1966 to April 1967 he was assigned to 
the 29th Engineering Detachment, and from April to August 
1967 to the 608th Engineering Detachment.  His military 
occupational specialty (MOS) throughout his tour in Vietnam 
was water supply specialist.  He did not participate in any 
military campaigns, and received the Vietnam Campaign Medal 
with device and the Vietnam Service Medal.

As an initial matter the Board finds that a psychotic 
disorder did not become manifest to a degree of 10 percent or 
more within a year of the veteran's separation from service.  
Consideration of the presumptive provisions applicable to 
chronic diseases does not, therefore, support a grant of 
service connection.  See 38 C.F.R. §§ 3.307, 3.309 (2005).

He initially claimed entitlement to VA compensation benefits 
in November 1990, and did not then report having any 
psychiatric symptoms.  In April 1991 he claimed entitlement 
to service connection for PTSD, but stated that he had had a 
"nervous condition" since he was in service.  He reported 
that while in Vietnam he worked in a water purification unit.

His VA treatment records indicate that he was hospitalized 
from November to December 1990 due to irritability.  The 
report of psychological testing conducted during the 
hospitalization indicates that he reported having nightmares 
and flashbacks to Vietnam, as well as other psychiatric 
symptoms.  The psychologist entered a diagnostic impression 
of PTSD, but none of the test results were interpreted as 
being indicative of PTSD.  When discharged the treating 
psychiatrist provided a diagnosis of an adjustment disorder 
with psychotic features, and made no reference to PTSD.  

The veteran was again hospitalized from February to April 
1991 with a diagnosis of major depression with psychotic 
features, recurrent.  He underwent a psychiatric examination 
in May 1991 in conjunction with his claim for SSA disability 
benefits.  That examination resulted in a diagnosis of major 
depression with psychotic features.  He was awarded 
disability benefits in August 1991, effective in September 
1990, with a primary diagnosis of major depression with 
psychotic features and a secondary diagnosis of a lumbosacral 
herniated nucleus pulposus.

In August 1991 the RO asked the veteran to describe any 
stressful incident he experienced in service.  In a September 
1991 statement he described his stressor as constant enemy 
fire during the time he was stationed in Vietnam, and always 
being "in the jungle."  He reported that while in Vietnam 
he was stationed in Saigon, Cam Rahn Bay, Pleiku, Nha Trang, 
and Bien Hoa.  He did not refer to any specific event that he 
found to be stressful.

VA treatment records indicate that the veteran was again 
hospitalized with a diagnosis of major depression with 
psychotic features, recurrent, from October to November 1991.  

The RO asked the ESG to provide verification of the stressors 
reported by the veteran.  In a December 1991 response the ESG 
Director stated that they had not received sufficiently 
detailed information to conduct meaningful research for the 
veteran.  The ESG Director stated that they needed specific 
combat incidents, including the date, place, and type of 
incident, and the names and unit designations for any other 
individuals involved.  The Director also stated:

[a]nnecdotal incidents, although they may be true, 
are not researchable.  In order to be researched, 
incidents must be reported and documented. . . . 
The Vietnam era records are often incomplete and do 
not contain information about civilian incidents.  
The killing, accidently or in combat, of civilians 
is extremely difficult to verify.  Incidents 
involving civilians, or civilian establishments, 
unless reported, are not normally found in combat 
records. . . . The PTSD unit can verify only 
specific combat incidents as recalled by the 
veteran.  In order to conduct meaningful research, 
the veteran must provide the 'who, what, where, and 
when' of each stressor.

The RO provided him a VA psychiatric examination in July 1992 
in order to determine whether he had PTSD that was related to 
service.  During that examination he reported working as a 
combat engineer for the year he spent in Vietnam in water 
purification.  He stated that he had been exposed to fire, 
saw dead Korean soldiers, and had to perform guard duty.  He 
also stated that he had nightmares about these events, and 
that the experiences recurred in the voices that he heard.  
The examination resulted in a diagnosis of major depression 
with psychotic symptoms, and not PTSD.

The veteran presented notes dated in February and August 1996 
and June 1997 from his private psychiatrist, which were 
written on a prescription pad, indicating that he had PTSD as 
well as major depression.  The psychiatrist also found that 
the veteran had had psychiatric problems since 1969, but did 
not begin treating him until January 1996.  

The psychiatrist did not describe any psychiatric symptoms or 
provide any clinical findings to support the diagnosis of 
PTSD.  For that reason the notes are of low probative value 
in determining whether the veteran has PTSD.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of 
a physician to provide a basis for his opinion goes to the 
weight of the evidence).  In addition, the finding that the 
veteran had had psychiatric symptoms since 1969 was based on 
the veteran's reported history, because he did not obtain 
psychiatric treatment until 1990 and the private psychiatrist 
did not begin treating him until 1996.  For that reason the 
finding is not probative of when the veteran's psychiatric 
symptoms began.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (a medical opinion that is based on the veteran's 
recitation of medical and service history, and not his 
documented history, is not probative).

In a March 1996 statement the veteran described his stressors 
as the Korean unit to which he was attached being ambushed in 
December 1966 while at Pleiku, causing the death of six 
Korean soldiers and the wounding of four others; finding the 
corpses of six Korean soldiers when taking water from a lake 
near Duc Phu, at which time they were also ambushed and 
received fire for two hours; and a sergeant being killed when 
a tank blew up at Cam Rahn Bay, due to someone having put a 
grenade in the gas tank.  He also stated that he had had 
psychiatric problems since 1968, but that he did not seek 
psychiatric treatment until 1990.

The veteran underwent an additional VA psychiatric 
examination in August 1996 in order to obtain an opinion on 
whether he had PTSD that was related to service.  The 
examination was conducted by a board of three psychiatrists 
and included review of the claims file and his VA medical 
records.  During that examination he reported witnessing 
combat and deaths, but was unable to provide any details.  He 
stated that he worked on water purification during the day, 
and was in combat at night.  He stated that a fellow soldier 
was killed one night, and that his post was attacked on many 
occasions.  He reported experiencing flashbacks, and becoming 
confused and disoriented.  He also reported having suicidal 
and homicidal thoughts, impulsivity, aggressiveness, poor 
sleep, and nightmares.  He heard voices that told him to kill 
himself or to leave his home.  

Following a mental status examination, the examiners provided 
a diagnosis of major depression with psychotic features.  
Because that diagnosis was based on review of the medical 
evidence and was rendered by a board of three psychiatrists, 
the report of the August 1996 examination is highly probative 
in determining whether the veteran has a clear or 
substantiated diagnosis of PTSD.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (an opinion that is based on review of 
the entire record is more probative than an opinion that is 
based on the veteran's reported history).

The veteran completed a PTSD questionnaire in September 1996 
and described a stressful event as having occurred in 
September 1966 while he was stationed at Nha Trang and 
assigned to the 608th Engineering Detachment.  He stated that 
while guarding their water source his unit came under mortar 
and rifle attack.  He reported that 10 Vietcong and 4 Koreans 
were killed, and 5 Koreans were wounded.  He described a 
second incident that occurred in February 1967, when he was 
stationed at Pleiku.  At that time his unit again came under 
attack from the Vietcong, when 6 Koreans were killed and 12 
wounded.

The veteran was again hospitalized at the VA medical center 
(MC) from September to November 1996.  When admitted the 
treating psychiatrist noted that he had been hospitalized 
multiple times previously with a diagnosis of major 
depression.  When admitted he reported experiencing auditory 
hallucinations telling him to kill himself, as well as 
nightmares and flashbacks related to combat.  He also 
reported that his symptoms had begun when he returned from 
Vietnam.  He was discharged in November 1996 with a diagnosis 
of PTSD, delayed and severe.  Other than the reference to 
nightmares and flashbacks, however, the psychiatrist did not 
describe any symptoms included in the DSM criteria for a 
diagnosis of PTSD, nor did he/she provide any rationale for 
the diagnosis.  In addition, the assessment was based on the 
veteran's report of having participated in combat which, as 
will be shown below, is not substantiated.  For these reasons 
the evidence is of low probative value in determining whether 
the veteran has PTSD.  Hernandez-Toyens, 11 Vet. App. at 382; 
Elkins, 5 Vet. App. at 478.

In February 1997 and October 1998 reports the veteran's 
private psychiatrist stated that the veteran's symptoms 
included flashbacks of seeing dead bodies in Vietnam, and 
diagnosed his symptoms as PTSD and a major depressive 
disorder.  Other than the reference to flashbacks, however, 
the psychiatrist did not describe any symptoms included in 
the criteria for a diagnosis of PTSD and he did not provide 
any rationale for the diagnosis.  For that reason the reports 
are of low probative value in determining whether the veteran 
has PTSD.  Hernandez-Toyens, 11 Vet. App. at 382.

The veteran presented a January 1998 report from the CURR 
Director showing that they were unable to document the 
claimed attacks in September 1966 or February 1967, but they 
did verify that Nha Trang was the main base location for the 
608th Engineering Detachment during the veteran's Vietnam 
tour.  They provided an extract from the Operational Report-
Lessons Learned submitted by the 54th General Support Group, 
the main component for Nha Trang, for February 1966 to April 
1967.  That extract shows that the only enemy activity at Nha 
Trang during the veteran's Vietnam tour consisted of two 
sabotage attacks.  The first occurred in February 1967, and 
consisted of infiltration by a sapper unit into the 281st 
Aviation Company.  The second occurred in April 1967 and 
consisted of the sinking of an oil tanker in the harbor.  
Enemy activity in the area around Nha Trang consisted of 
squad or platoon-size operations to obtain food and conduct 
propaganda.  There was no evidence of actual combat between 
the Vietcong or North Vietnamese army and any component of 
United States forces, including any Koreans working with 
United States forces.

The veteran was again hospitalized at the VAMC from June to 
July 1998.  Although the treating psychiatrist noted a 
history of PTSD, and the veteran reported experiencing 
flashbacks to Vietnam, the veteran's symptoms were diagnosed 
as major depression with psychotic features.  He was 
hospitalized from October to November 1998 with diagnoses of 
major depression with psychotic features and PTSD, but in 
entering that assessment the treating psychiatrist indicated 
that the veteran had served in combat in Vietnam.  In 
addition, the veteran had been referred for hospitalization 
by his fee-basis psychiatrist (who had previously given a 
diagnosis of PTSD) and the only symptom indicative of a PTSD 
diagnosis was flashbacks.  Because the assessment of PTSD was 
based on the veteran having served in combat, which is not 
substantiated, and is not supported by clinical findings, it 
is of low probative value in determining whether the veteran 
has PTSD.  Hernandez-Toyens, 11 Vet. App. at 382; Elkins, 5 
Vet. App. at 478.

The RO provided the veteran another VA psychiatric 
examination in April 1999 in order to obtain a medical 
opinion on whether he had PTSD.  The examiner reviewed the 
evidence in the claims file and noted the previous diagnoses 
of major depression and PTSD, and the report from CURR 
showing no evidence of combat, which was contrary to what the 
veteran had reported.  During the examination the veteran 
referred to the sabotage incident as his stressor, but did 
not describe the event.  He claimed that many people were 
then killed (which is contradicted by the CURR report).  He 
reported having nightmares and hearing voices that told him 
to kill himself.

Based on review of the evidence and the results of the 
examination, the examiner entered a diagnosis of major 
depression with psychotic features and determined that the 
veteran's history and symptoms did not meet the criteria for 
a diagnosis of PTSD.  The examiner noted that when initially 
psychiatrically evaluated the veteran had not made any 
reference to his Vietnam experiences.  A VA psychiatric 
examination in December 2000 also resulted in the conclusion 
that the veteran did not have PTSD, in that the examiner 
entered a diagnosis of major depression with psychotic 
features.  Because those assessments were based on review of 
the evidence of record, they are highly probative.  Owens, 7 
Vet. App. at 433.

The veteran was again hospitalized in March 1999 and from 
January to February 2000 with diagnoses of depression and 
PTSD.  The only symptoms indicative of PTSD were, however, 
nightmares and flashbacks.  The treating psychiatrist did not 
analyze all of the veteran's symptoms in terms of the DSM 
criteria for a diagnosis of PTSD, or provide any clinical 
findings or rationale for the diagnosis.  For that reason the 
evidence is of low probative value in determining whether the 
veteran has PTSD.  Hernandez-Toyens, 11 Vet. App. at 382.

VA treatment records from December 1999 to July 2005 reflect 
a diagnosis of PTSD, as well as depressive disorders.  In 
terms of the diagnostic criteria for PTSD, the records 
reference nightmares, flashbacks, and persistent thoughts 
about the war, but no other symptoms indicative of the 
criteria for a diagnosis of PTSD.  The veteran was accepted 
into the PTSD treatment clinic in April 2001, when his 
psychiatrist noted that he had served in a combat area in 
Vietnam and had witnessed the deaths of many people, 
including women and children.  The treatment records do not 
include an objective assessment of the veteran's clinical 
history and psychiatric symptoms in terms of the diagnostic 
criteria for PTSD.

The veteran presented an October 2000 report from his private 
psychiatrist.  In that report the psychiatrist stated that he 
had treated the veteran intermittently since 1996.  He 
described the veteran's psychiatric symptoms, which included 
having nightmares about seeing dead people while in service 
and "visions" of dead people.  The psychiatrist provided 
diagnoses of major depressive disorder and PTSD.  He also 
indicated that the veteran had been emotionally ill since he 
was in service.  He provided the opinion that the veteran had 
had PTSD following his separation from service, which had 
"matured" into major depressive disorder.  The psychiatrist 
did not, however, provide the clinical findings to support a 
diagnosis of PTSD, and his assessment that the veteran had 
been mentally ill since he was in service was based on the 
veteran's reported history because the psychiatrist did not 
begin treating him until 1996.  For these reasons the 
evidence is of low probative value in determining whether the 
veteran has PTSD.  Hernandez-Toyens, 11 Vet. App. at 382; 
Elkins, 5 Vet. App. at 478.

The RO provided the veteran an additional psychiatric 
examination in June 2002.  The examiner noted his history of 
treatment for major depression from 1990 to 2001, and being 
accepted into the PTSD treatment program in April 2001 with a 
diagnosis of depression and PTSD.  During the examination the 
veteran reported a number of psychiatric symptoms, including 
"flashbacks."  In explaining what he meant by 
"flashbacks," however, he described memories of his 
experiences in Vietnam.

When asked to describe his in-service trauma, he reported an 
incident in which his unit found many dead bodies when going 
to obtain water.  Another incident consisted of being 
attacked by enemy soldiers many times at night when the enemy 
forces were trying to contaminate their water.  Although the 
area was protected by Korean soldiers, he became involved in 
defending the perimeter.  He denied ever being in direct 
combat with enemy forces, or being wounded.  The examiner 
noted that when describing these experiences the veteran did 
not appear to be anxious, depressed, or distressed.  He did 
not report feeling intense fear, helplessness, or horror at 
the time the events occurred.

He reported that after he was separated from service he 
worked for elevator companies until 1989.  He then became 
disabled due to a back disorder, and had been unemployed and 
receiving Social Security disability benefits since then.  
After having to stop work due to the back disability he 
developed a depressive episode and started receiving 
psychiatric treatment.

The examiner conducted a mental status examination, and 
documented the veteran's symptoms.  She found, based on the 
results of the folder review, the veteran's clinical history, 
and the mental status examination, that the veteran's mental 
disorder did not meet the DSM-IV criteria for a diagnosis of 
PTSD.  She referenced the veteran's inability to specify and 
describe in any detail a traumatic experience, the fact that 
he was not in combat, and the absence of any expression of 
anxiety, distress, or depression in describing his Vietnam 
experiences.  He did not report feelings of intense fear, 
helplessness, or horror at the time the experiences occurred.  
In addition, there was no evidence in his clinical picture of 
avoidance of stimuli associated with the claimed trauma or 
numbing of general responsiveness, both of which were 
required for a diagnosis of PTSD.  She found that his 
memories of Vietnam were not intrusive, persistent, or 
distressing and did not interfere with his   daily 
functioning.  She also found that because a specific 
traumatic event could not be identified, a link between any 
current psychiatric signs and symptoms and an in-service 
stressor could not be established.  

The examiner determined that the veteran's clinical history 
and mental status examination met the DSM-IV criteria for a 
diagnosis of major depressive recurrent disorder, 
precipitated by his loss of employment in 1989 due to his 
back disability, and that there was no evidence of a 
psychiatric impairment prior to 1989.  

The veteran underwent an additional VA psychiatric 
examination in September 2004, which included a review of the 
claims file and his VA treatment records.  The psychiatrist 
noted that when the veteran was previously hospitalized, 
90 percent of the diagnoses were of a depressive disorder 
with a secondary diagnosis of PTSD.  She also noted that the 
veteran had been treated as an outpatient in the PTSD Clinic.  
She summarized his complete medical and service history, 
which included his report of his in-service experiences.  She 
stated that when describing these experiences, and throughout 
the interview, she observed him very carefully and found no 
evidence of any negative reaction or resistance in describing 
those events.  He reported having interrupted sleep and 
flashbacks, but when asked to describe the "flashbacks" he 
again referred to memories of Vietnam.  The examiner noted 
that he did not experience an actual dissociative episode in 
what he described as a "flashback."

The examiner conducted a mental status examination, including 
a complete description of his psychiatric symptoms, and 
reviewed the evidence in the claims file and treatment 
records.  Based on that evidence she found that the veteran's 
clinical history and symptoms did not meet the diagnostic 
criteria for PTSD.  She found that the in-service events were 
not traumatic, in that he did not experience intense fear, 
horror, or helplessness at the time; the events did not 
affect his occupational or social functioning following 
service; he did not demonstrate avoidance of stimuli related 
to the events; he had no numbing of general responsiveness; 
he did not have true flashbacks, in that what he claimed to 
be flashbacks were simply memories, and not dissociative 
episodes; and the memories were not intrusive and did not 
interfere with his daily life.  The examiner ordered a social 
and industrial survey to be conducted prior to finalizing the 
diagnosis, and when that was completed she entered a 
diagnosis of major depression, recurrent.  She also found 
that because his psychiatric symptoms began after the back 
injury and resulting disability, the depression was not 
related to service.

Because the examiner's assessments in June 2002 and September 
2004 were based on review of the evidence of record and a 
thorough analysis of the DSM criteria for a diagnosis of 
PTSD, the examination reports are highly probative in 
determining whether the veteran has PTSD.  Hernandez-Toyens, 
11 Vet. App. at 382; Owens, 7 Vet. App. at 433.

In summary, some of the medical evidence indicates that the 
veteran has PTSD.  The probative value of that evidence is, 
however, low, and is outweighed by the highly probative 
evidence showing that his clinical history and symptoms do 
not meet the criteria for a diagnosis of PTSD.  The Board 
finds, therefore, that the preponderance of the probative 
evidence shows that he does not have PTSD.  

In addition, the evidence does not show that the veteran 
served in combat while in service.  See Gaines v. West, 11 
Vet. App. 353 (1998) (the adjudication of a claim for service 
connection for PTSD must include a determination of whether 
the veteran served in combat).  Although he served in 
Vietnam, the term "engaged in combat with the enemy" means 
more than having served in a theater of combat operations.  
In order to be considered a combat veteran, the evidence must 
show that he personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99.  He denied 
actually participating in any confrontation with enemy 
forces, and his service personnel records do not show that he 
received any citations indicative of combat service.

Because he did not serve in combat, the occurrence of his 
claimed in-service stressors must be supported by 
corroborating evidence.  The RO and the veteran requested 
verification of the claimed stressors, but the CURR (formerly 
the ESG) was unable to verify their occurrence.  For that 
reason the second requirement of a claim for service 
connection for PTSD has not been met.  In the absence of a 
clear or substantiated diagnosis, and corroborating evidence 
of an in-service stressor, the third element cannot be met.  
The Board finds, therefore, that the criteria for a grant of 
service connection are not met, and that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for PTSD.


Service Connection for Vision Problems

The veteran claims to have vision problems, including 
diabetic retinopathy, that are caused by the service-
connected diabetes mellitus.  In a June 2003 statement he 
claimed to have lost all sight in his left eye and to be 
legally blind in the right eye due to diabetic retinopathy.  
His statements are not, however, probative of having an 


eye disorder, or the eye disorder being related to diabetes, 
because he is not competent to provide evidence of a medical 
diagnosis or the etiology of a medical disorder.  Espiritu, 2 
Vet. App. at 494.

The medical evidence shows that the veteran has a refractive 
error due to presbyopia, which is considered a developmental 
disability that is not subject to service connection.  See 
Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003); 
38 C.F.R. § 3.303(c) (2005).  In addition, during a May 2005 
VA examination he reported having had surgery for cataracts, 
and examination revealed bilateral pseudophakia.  The 
examiner expressly found no evidence of diabetic retinopathy.  
The examiner also found that the loss of vision was due to 
the refractive error (which is correctable to 20/20) and, 
previously, the cataracts, and that neither were related to 
the service-connected diabetes mellitus.  The Board finds, 
therefore, that the probative evidence shows that the current 
vision problems are not related to a service-connected 
disability, and that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
vision problems.
Evaluation of Service-Connected Disabilities

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

The veteran has appealed the disability ratings initially 
assigned with the grants of service connection in October 
2001.  Because he has appealed the initial ratings, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Diabetes Mellitus

Diagnostic Code 7913 for diabetes mellitus provides a 
60 percent rating if the disorder requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  The disorder warrants a 
40 percent rating if it requires treatment with insulin, a 
restricted diet, and regulation of activities.  A 20 percent 
rating applies if it requires treatment with insulin, a 
restricted diet; or an oral hypoglycemic agent and a 
restricted diet.  38 C.F.R. § 4.119 (2005).

The evidence shows that the veteran's symptoms were initially 
diagnosed as diabetes mellitus when he was hospitalized for 
psychiatric treatment in November 1990.  The disorder was 
controlled with oral hypoglycemic agents and restricted diet, 
with no evidence of any restriction in activities.  In 
September 2000 his treatment provider encouraged him to 
exercise as tolerated.  

During a December 2000 VA examination he denied any episodes 
of ketoacidosis, but reported having had episodes of 
hypoglycemia that were treated with sugar intake and did not 
require medical intervention.  When examined in August 2001 
he denied any episodes of ketoacidosis or hypoglycemia.  
Regarding restriction of activities, the examiner noted that 
the veteran walked with a cane due to chronic low back pain, 
but did not document any restriction in activities due to 
diabetes.  The veteran reported visiting his medical care 
provider for diabetes every two or three months.

In May 2002 the veteran's blood sugar was found to be not 
controlled with the oral hypoglycemic agent, and he started 
receiving insulin.  When examined in June 2002 he again 
denied any episodes of ketoacidosis or hypoglycemia, but 
continued to adhere strictly to his diabetic diet.  Regarding 
any restriction in activities, the examiner again noted that 
the veteran walked with a cane due to low back pain.  He 
visited his medical care provider for diabetes every two or 
three months.  He underwent examination again in September 
2002, and then reported occasional episodes of hypoglycemia 
that were treated with sugar intake, with no reference to 
hospitalization.  He continued on a diabetic diet, and was 
limited in his activities due to problems with his legs and 
knees.

The RO provided him an additional VA examination in May 2005, 
during which he denied any episodes of ketoacidosis or 
hypoglycemia.  He continued adhering to a restricted diabetic 
diet, but in terms of any restriction in activities the 
examiner referenced the medical report pertaining to 
bilateral peripheral neuropathy.  The diabetes was treated 
with insulin and an oral hypoglycemic agent, and the veteran 
visited his medical care provider every three or four months.

For the period of November 20, 1990, to August 5, 2002, a 
40 percent rating is applicable if it requires treatment with 
insulin, a restricted diet, and regulation of activities.  
Although the veteran started receiving insulin in May 2002, 
and was given a restricted diet in November 1990, the 
evidence does not show that the diabetes was treated by the 
regulation of activities.  He may have been limited in his 
activities since November 1990, but those limitations were 
due to his nonservice-connected low back disorder, and later 
the peripheral neuropathy, and his activities were not 
regulated as treatment for diabetes mellitus.  The Board 
finds, therefore, that the criteria for a disability rating 
in excess of 20 percent were not met from November 20, 1990, 
to August 5, 2002.  Fenderson, 12 Vet. App. at 126-27.

Effective August 5, 2002, a 60 percent rating is applicable 
if the disorder requires insulin, a restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  The evidence shows that although the 
veteran may have had episodes of hypoglycemic reactions, none 
of them required hospitalizations or twice a month visits to 
a medical care provider.  In addition, the evidence indicates 
that the only complication of diabetes mellitus is peripheral 
neuropathy, which is separately rated as compensable.  The 
Board finds, therefore, that the criteria for a disability 
rating in excess of 40 percent are not met as of August 5, 
2002.  Fenderson, 12 Vet. App. at 126-27.

For these reasons the Board has determined that the 
preponderance of the evidence is against the appeal to 
establish entitlement to a disability rating in excess of 
20 percent for diabetes mellitus from November 20, 1990, to 
August 5, 2002, and a rating in excess of 40 percent 
effective August 5, 2002.

Peripheral Neuropathy

Disability involving a neurologic disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  In rating peripheral nerve injuries and 
their residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  The term 
"incomplete paralysis," pertaining to peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or, at most, the moderate degree.  See 38 C.F.R. 
§§ 4.120, 4.124a (2005).

Peripheral neuropathy in the bilateral lower extremities is 
rated as incomplete paralysis of the popliteal nerve.  
Diagnostic Code 8521 provides a 40 percent rating for 
complete paralysis of the popliteal (common peroneal) nerve, 
which is described as foot drop and slight droop of the first 
phalanges of all toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes is lost, 
abduction of the foot is lost, adduction is weakened; 
anesthesia covers the entire dorsum of the foot and toes.  
Severe incomplete paralysis is rated as 30 percent disabling, 
moderate incomplete paralysis is rated as 20 percent 
disabling, and mild incomplete paralysis is rated as 10 
percent disabling.  38 C.F.R. § 4.124a (2005).  

As an initial matter the Board notes that the veteran 
underwent a discectomy and laminectomy for a herniated disc 
at L5-S1 in August 1991.  The clinical manifestations of the 
lumbar disc disease included left S1 radiculopathy, as shown 
by electromyography (EMG) and nerve conduction studies (NCS).  
He has continued to receive treatment for degenerative joint 
and disc disease of the lumbosacral spine since then.

VA treatment records reveal that in November 2000 the veteran 
complained of numbness and tingling in the legs, which was 
assessed to rule out neuropathy.  The VA medical examination 
in December 2000 resulted in a diagnosis of peripheral 
neuropathy as secondary to the diabetes mellitus, but the 
examination showed no sensory or motor deficit in the lower 
extremities.  

A neurology evaluation in April 2001 resulted in the 
conclusion that the absence of a left ankle reflex was 
probably a residual of the left L5-S1 radiculopathy, but that 
the decreased sensation in the lower extremities was probably 
due to peripheral neuropathy.  The neurologist found normal 
strength in the lower extremities, with no evidence of muscle 
involvement.  The neurologist noted that the veteran was a 
chronic smoker and had decreased pulses in the lower 
extremities, which could be due to intermittent claudication.

When examined in August 2001 the veteran again complained of 
numbness and tingling in the lower extremities, and 
examination revealed decreased sensation in those areas.  An 
EMG/NCS at that time revealed sensory peripheral neuropathy.

The RO provided the veteran a neurology examination in June 
2002, during which he complained of intermittent numbness and 
occasional tingling and a burning sensation in both lower 
legs.  Examination revealed intact muscle strength, tone, and 
bulk, and decreased sensation in the distal lower 
extremities, bilaterally.  The examiner characterized the 
symptoms as moderate, and found that they resulted in no 
functional loss.  EMG/NCS testing showed mostly sensorial 
neuropathy and some motor neuropathy in the left peroneal 
nerve.

The veteran was again examined in May 2005, when the examiner 
noted that he had difficulty walking and had been provided a 
wheelchair due to his low back disability.  During the 
examination the veteran complained of numbness, pain rated as 
a "10" on a scale of 1-10, a cold sensation in the feet, 
and loss of pain perception in the plantar surfaces of the 
feet.  Physical examination of the lower extremities revealed 
muscle strength of 4/5, with no evidence of wasting or muscle 
atrophy, and decreased sensation in the distal extremities.

The veteran claims to be confined to a wheelchair due to the 
peripheral neuropathy in the lower extremities.  The medical 
evidence shows, however, that he used a cane for many years 
and then started using a wheelchair due to his low back 
disability, not the peripheral neuropathy.  As shown above, 
the medical evidence shows loss of motor activity only in the 
left peroneal nerve, which is a residual of the lumbosacral 
radiculopathy and results only in weakness, not paralysis.

A 30 percent rating is warranted for each lower extremity if 
the neurologic impairment is severe.  The evidence shows that 
the peripheral neuropathy in the bilateral lower extremities 
is manifested by decreased sensation and muscle strength of 
4/5.  According to 38 C.F.R. § 4.124a, if the impairment is 
only sensory, the disability is to be rated as mild or, at 
most, moderate.  The examiner in June 2002 found that the 
neurologic impairment was no more than moderate, and that it 
resulted in no functional limitations.  Although there was 
subsequent evidence of reduced muscle strength of 4/5, there 
is no evidence of any foot drop, drooping of the toes, 
inability to dorsiflex the foot or toes, the inability to 
abduct the foot, or a level of impairment that could be 
considered incomplete but severe.  The Board finds that 
because the neurologic impairment is primarily sensory, that 
the criteria for disability ratings in excess of 20 percent 
are not met.  For that reason the preponderance of the 
evidence is against the appeal to establish entitlement to 
disability ratings in excess of 20 percent for peripheral 
neuropathy of the left and right lower extremities.

Total Rating Based on Unemployability

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 
70 percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantially gainful employment.  
38 C.F.R. § 4.16(a) (2005).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b) (2005).  

The veteran's service-connected disabilities consist of 
diabetes mellitus, rated as 40 percent disabling; peripheral 
neuropathy of the left lower extremity, rated as 20 percent 
disabling; and peripheral neuropathy of the right lower 
extremity, also rated as 20 percent disabling.  His combined 
rating is, therefore, only 60 percent, and the percentage 
requirements of 38 C.F.R. § 4.16(a) for eligibility for a 
total rating are not met.  

In addition, the criteria for referral of the case for 
consideration of an extra-schedular rating pursuant to 
38 C.F.R. § 4.16(b) are not met.  An extra-schedular rating 
may apply if the case presents an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
criteria.  38 C.F.R. § 3.321(b)(1) (2005).  The evidence does 
not show that the diabetes mellitus or peripheral neuropathy 
has resulted in any hospitalizations.  Although the veteran 
claims to be unemployable due to the service-connected 
disabilities, the evidence shows that he stopped working in 
1990 due to a back injury, and that he was unable to return 
to employment due to his psychiatric impairment.  In a June 
1991 statement he stated that he had stopped working due to 
back pain, and the report of a May 1991 neurologic 
examination indicates that he had stopped work due to back 
pain.  Multiple hospital summaries show that he is unable to 
work due to his psychiatric symptoms.  He was awarded SSA 
disability benefits in August 1991, effective in September 
1990, due to a primary diagnosis of major depression with 
psychotic features and a secondary diagnosis of lumbosacral 
herniated nucleus pulposus.

An extra-schedular rating is warranted only if the evidence 
shows that there are circumstances, other than nonservice-
connected disabilities, that place this veteran in a 
different position from other veterans with a 60 percent 
rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The 60 percent rating that has been assigned contemplates 
significant impairment of the veteran's earning capacity.  
The evidence does not show an exceptional or unusual 
disability picture due to service-connected disability to 
render the application of the regular schedular criteria 
impractical.  The Board finds, therefore, that remand of the 
case for referral to the Director of the Compensation and 
Pension Service for consideration of a total rating based on 
unemployability on an extra-schedular basis is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).


















(continued on next page)

ORDER

The claim of entitlement to service connection for PTSD is 
denied.

The claim of entitlement to service connection for vision 
problems is denied.

The appeal to establish entitlement to a disability rating in 
excess of 20 percent for diabetes mellitus from November 20, 
1990, to August 5, 2002, and a rating in excess of 40 percent 
effective August 5, 2002, is denied.

The appeal to establish entitlement to a disability rating in 
excess of 20 percent for peripheral neuropathy of the left 
lower extremity is denied.

The appeal to establish entitlement to a disability rating in 
excess of 20 percent for peripheral neuropathy of the right 
lower extremity is denied.

The claim of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


